Larry Furrow and Keller




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2015

                                     No. 04-15-00074-CV

                                       Stacey SCOTT,
                                          Appellant

                                               v.

                     Larry FURROW and Keller Williams Legacy Group,
                                     Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1125-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
      Tracia Lee has filed a motion to withdraw as Appellant Stacey Scott’s counsel. The
motion complies with Texas Rule of Appellate Procedure 6.5. We ORDER Tracia Lee to
immediately inform appellant that her appellant’s brief is due June 29, 2015, and that appellant
may seek an extension of that deadline. We GRANT Tracia Lee’s motion to withdraw.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court